Case 1:19-cv-08341-JPO Document 24-4 Filed 04/29/20 Page 1 of 1

PUBLIC SCHOOL 23
Sod cy

   

Paul Proscia, Principal Renée Mazza, Assistant Principal
The Richmoudtown School » Phones (718) BSE 155

3) Natick Street Z f Pas (718) (67-4238
Staten Ishind, New York [0306 _—_ ps23rory

“We are Learmers, We are Leaders, We are the Rielinoudtown Eagles”

 

Grievance Decision
February 28, 2018

Via Email to BEE @schoots.nye.gov and Union Representative Sean Ratiowitz BE vice

Michele Valvo
Paraprofessional
File

OSI Case i _

Dear Ms. Valvo:

You filed a grievance on February 13, 2018, claiming that you were improperly terminated. f held a meeting at
the Michael J. Petrides Complex with you, your union representative Sean Rotkowitz, and Assistant Principal
Renee Mazza, on February 26, 2018, to discuss your grievance,

After hearing your grievance, I conclude that due to the severity of your actions on January 25, 2018 (the basis of
your termination) when you yelled and screamed at a mostly nonverbal! student with autism, pulled him by his
arm, forcibly pushed him into the seat at the lunch table and then shoved his legs under the table and continued to
belittle and embarrass him by yelling and screaming at him in an aggressive and angry tone of voice. your
termination was proper and warranted.

Based on the above, your grievance is denied as you have failed to demonstrate that the cited article was violated.

ul (Cove

Paul J. Proscia, Principal- PS 23
J

Lhave received this decision.

a,

 

Employee’s Signature Date
